Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered March 8, 2002, convicting defendant, after a jury trial, of attempted robbery in the third degree, and sentencing him to a term of five years probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The *313People presented reliable identification testimony from the victim and an eyewitness, along with corroborating testimony from a second eyewitness.
The court properly denied defendant’s motion to suppress identification testimony. Even were we to find that the victim’s precinct-house identification was improper, we would find that the lineup held months later was attenuated from any taint (see e.g. People v Greenwood, 156 AD2d 159 [1989], lv denied 75 NY2d 868 [1990]). Defendant and the other lineup participants were reasonably similar in appearance, and any difference was not sufficient to create a substantial likelihood that the victim would single out defendant and misidentify him.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Andrias, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.